Citation Nr: 1507186	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-18 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral leg disability, claimed as bilateral shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to June 2004.  

This case is before the Board of Veterans' Appeals (Board) on appeal from February 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board has recharacterized the Veteran's claim for service connection for bilateral shin splints as a claim for service connection for any bilateral leg disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA.


REMAND

The Board's review of the record reveals that further development is warranted before the appeal is decided. 

The Veteran filed a claim for entitlement to service connection for bilateral shin splints in August 2009.

The Veteran's service treatment records (STRs) indicate treatment for chronic bilateral leg pain and chronic shin splint syndrome that the Veteran indicated began during boot camp.  A March 2002 STR notes the Veteran had chronic bilateral leg pain, predominately in the shin region, and an X-ray report reflects an impression of bilateral tibial stress reactions without evidence of fracture.  The Medical Evaluation Board assessed shinsplint syndrome/bilateral tibial stress reactions and placed the Veteran on limited duty for six months.  According to a March 2003 STR, the Veteran reported recurring bilateral leg pain that he attributed to running and stated was exacerbated by prolonged standing, climbing, running, and jumping, with minimal relief from physical therapy.  A physical examination revealed tenderness over the medial tibial ridge of the left leg, mild tenderness over the right tibia, and no soft tissue swelling.  The Medical Evaluation Board diagnosed chronic shinsplint syndrome beginning in March 2002, with limited duty for six months.  In November 2003, the Veteran was referred to the Physical Evaluation Board after 18 months on limited duty due to chronic shinsplint syndrome that was unresolved by therapy, rest, and anti-inflammatories.

In connection with December 2009 VA treatment, the Veteran described bilateral leg pain as stabbing, throbbing, and shooting pain.  In a November 2009 VA treatment record, the Veteran reported ongoing bilateral leg pain since 2002 that extended from his left great toe to the left buttock and right lower leg and was assessed with chronic left leg pain.

In a December 2009 VA examination, the Veteran reported that shin pain began in boot camp after running and jumping jacks, with no specific injury, and he had current symptoms of constant pain in the right low leg and left mid shin, which caused his left leg to give out at times and felt like a "buzz."  He indicated that bilateral leg pain flared during cold weather or from standing and walking for prolonged periods, and that he was unable to stand or walk for more than one hour, which made it difficult to work.  The examiner noted normal posture and antalgic gait, symmetric legs with no swelling or discoloration, non-tender calves, and tenderness in the lower third of the right shin and the mid-third of the left shin.  X-rays revealed normal bone density with no sign of fracture, dislocation, or foreign body.  The impression on the X-ray study was normal bilateral tibia and fibula.  The examiner diagnosed bilateral pretibial condition of unknown etiology with mild functional impairment and opined that it was not caused by or a result of shin splints treated in service because shin splints heal without consequence when inciting activities such as running stop.  The examiner noted that the Veteran stopped running five years prior.

In an April 2010 notice of disagreement, the Veteran reported receiving treatment from an Army doctor in Williamsburg, VA, and that an MRI found stress points in his shins that caused blisters between the enamel and core of the shin bones.  The Veteran noted that the Army doctor told him the blisters could cause fraying or breakage of the nerves in his bones which could cause prolonged pain and become permanent if they did not resolve within five years.  He stated that his condition has not improved since service even though he no longer ran.

The Board finds that the duty to assist the Veteran has not been met in regards to obtaining all relevant medical records to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In an April 2010 statement, the Veteran referenced receiving in-service treatment from an Army doctor that is not currently included in the evidence of record.  The record reflects that some STRs were submitted by the Veteran, but it does not appear that the Veteran' complete medical records have been obtained.  Therefore, further development to obtain those records is in order.  

Further, in light of the Veteran's statement and VA medical opinion finding a bilateral leg condition other than shin splints, and the Board's determination that the issue on appeal encompasses any bilateral leg disorder, the Board has determined that the Veteran should be afforded another VA examination to determine the nature and etiology of all leg disorders present during the period of the claim.

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record any other outstanding, pertinent records, to include any VA records for the period from December 2009 to the present.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain all medical records for the Veteran's active.  Development to obtain such records should continue until the required records are received or it is determined that further development to obtain the records would be futile.  In any event, the RO or the AMC should request the Veteran to provide 
a copy of any outstanding records in his possession.

2. The RO or the AMC should undertake appropriate development to obtain any other outstanding evidence pertinent to the Veteran's claims, to include VA treatment records for the time period from December 2009 to the present.

3. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all leg disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the physician.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify each leg disorder present during the period of the claim (August 2009 to the present).  With respect to each such disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



